Judgment, Supreme Court, New York County (I. Gammerman, J.), entered on December 23, 1982, is unanimously modified, on the law and the facts, and a new trial ordered only on the issue of damages awarded to plaintiff Ramiro Guzman, and the judgment is otherwise affirmed, without costs and without disbursements, unless said plaintiff, within 20 days after service upon his attorney of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the items of the verdict in his favor, respectively, (i) for loss of earnings to date of verdict to $25,000, (ii) for diminution of future earning capacity to $75,000, and (iii) for pain and suffering to $250,000, and to the entry of an amended judgment in accordance therewith. If plaintiff Ramiro Guzman so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Sandler, J. P., Asch, Silverman, Fein and Milonas, JJ.